~ oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26 |

27
28

Case 1:21-mj-07205-JCB . Document 3-1 Filed 08/11/21 Page.1 of 6

Case 1:21-cr-00201-NONE-SKO *SEALED* Document1 Filed 08/05/21 Page 1 of 3

PHILLIP A. TALBERT . Fl L E D

Acting United States Attorney
ANTONIO J. PATACA

  

 

  

 

 

 

 

Assistant United States Attorney | . AUG 05 2021
2500 Tulare Street, Suite 4401
Fresno, CA 93721 CLERK U.S, DISTR OURT
Telephone: (559) 497-4000 EASTERN OISTBICT OP CALIFORNIA
Facsimile: (559) 497-4099 By, $$; fe
Attorneys for Plaintiff S } “oH ES }
United States of America De ee en eB De
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASENO. /°2/-CR-0030/- Nelé-Sko

Plaintiff, 18 U.S.C. § 2261(a)(1) — Interstate Domestic

| Violence (Counts One and Two);
v.
18 U.S.C. § 113(a)(4) — Assault by Striking, Beating

JACK HAMILTON FELLOWS, : or Wounding (Courit Three);

Defendant. 18 US.C. § 113(a)(8) — Assault by Strangulation

(Count Four) ;
INDICTMENT

COUNT ONE: [18 U.S.C. § 2261(a)(1) - Interstate Domestic Violence]

. The Grand Jury charges: T H A T

L. JACK HAMILTON FELLOWS,
defendant herein, on or about April 22, 2021, in the State and Eastern District of California, while

present within the special maritime and territorial jurisdiction of the United States, with the intent to

injure, harass, and intimidate L.M., an intimate partner and dating partner of said defendant, and, while

in the course of and as a result of said presence, committed and attempted to commit a crime of violence.

against L.M., to wit: assault by striking, beating and wounding L.M., in violation of Title 18, United
States Code, Section 113(a)(4)), all in violation of Title 18, United States Code, Section 2261(a)(1).

INDICTMENT

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo Co NI DH A B

 

 

Case 1:21-mj-07205-JCB Document 3-1 Filed 08/11/21 Page 2 of 6

| Case 1:21-cr-00201-NONE-SKO *SEALED* Document 1 Filed 08/05/21 Page 2 of 3

mg ‘ 2

COUNT TWO: [18 U.S.C. § 2261(a)(1) - Interstate Domestic Violence]

The Grand Jury charges: TH A T

~ ‘ JACK HAMILTON FELLOWS,
defendant herein, on or about April 24, 2021 ; in the State and Eastern District of California, while

present within’ the special maritime and territorial jurisdiction of the United States, with the intent to
injure, harass, and intimidate L.M., an intimate partner and dating partner of said defendant, and, while
in the course of and as a result of said presence, committed and attempted to commit a crime of violence
against L.M., to wit: assault by strangulation, in violation of Title 18, United States Code, Section
113(a)(8)), all in violation of Title 18, United States Code, Section 2261 (a)(1).

COUNT THREE: [18 U.S.C. § 113(a)(4) = Assault By Striking, Beating and Wounding]

!

the Grand Jury further charges: TH A T

JACK HAMILTON FELLOWS,
defendant herein, on or about April 22, 2021, in Yosemite National Park, in the State and Eastern

District of California, in the special maritime and territorial jurisdiction of the United States, did assault
victim i. M. by striking, beating and wounding L.M., in violation of Title 18, United States Code,
Section 113(a)(4).

///

///

//]

///

//1

///

///

///

///

///

///

///

INDICTMENT

 

 
Oo wo ns NHR A FS

10
11
12
13
14
15
16
17
18
19
20
21
aD
23
24
25
26
27
oy:

‘in violation of Title 18, United States Code, Section 113(a)(8).

 

 

Case 1:21-mj-07205-JCB.._Document 3-1. Filed 08/11/21. Page-3 of 6

Case 1:21-cr-00201-NONE-SKO *SEALED*. Document 1 Filed 08/05/21 Page 3 of 3

COUNT FOUR: [18 U.S.C. § 1 13(a)(8) ~ Assault By Strangulation]
The Grand Jury further charges: TH A T

JACK HAMILTON FELLOWS,
defendant herein, on or about April 24, 2021, in Yosemite National Park, in the State and Eastern

District of California, in the special maritime and territorial jurisdiction of the United States, did
|

intentionally assault L.M., an intimate partner and dating partner of said defendant, by strangling L.M.,

\

A TRUE BILL.

/s/ Signature on file w/AUSA

 

FOREPERSON

PHILLIP A. TALBERT
Acting United States Attorney

HENRY Z. CARBAJAL for

KIRK E. SHERRIFF
Assistant U.S. ‘Attorney
Chief, Fresno Branch Office

 

INDICTMENT

 

 
Case 1:21-mj-07205-JCB Document 3-1 Filed 08/11/21 Page 4 of 6
"Case 1:21-cr-00201-NONE-SKO *SEALED* Document 1-1 Filed 08/05/21 Page 1 of 3

SEALED fiLep

UNITED STATES DISTRICT COURT AUG 05 2021

7

   
 

 

 

 

\ c
Eastern District of California CLERK US. DISTRICT COURT
EASTERN DIST > CALIFORNIA
Criminal Division BY, CEGACLERR

 

1

THE UNITED STATES OF AMERICA
. [!2/-CR-00a.6[- Note -SKO
JACK HAMILTON FELLOWS

 

\ INDICTMENT

: VIOLATION(S): 18 U.S.C. § 2261(a)(1) — Interstate. Domestic Violence (Counts One and Two);
18 U.S.C. § 113(a)(4) — Assault by Striking, Beating or Wounding (Count Three);
18 U.S.C. § 113(a)(8) — Assault by Strangulation (Count Four)

 

A true bill,

 

Bail, $__ ISSUE NO BAIL WARRAN

o~

 
 
  

”$, Magistatedudge

 

GPO 863 525

 
 

Case_1:21-mj-07205-JCB Document 3-1 Filed 08/11/21 Page 5 of 6

‘Case 1:21-cr-00201-NONE-SKO *SEALED* Document 1-1 Filed 08/05/21 Page 2 of 3

AO 257
(Rev. 9/92

ES: SAB conflict in USAO (before 01/01/13) | _ YES: SKO conflict in USAO (Before 4/12/19) pen ig ys.c.3170

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION —~ IN U.S. DISTRICT COURT

 

BY. ( COMPLAINT [ INFORMATION im INDICTMENT
C] SUPERSEDING: Case No. ,
OFFENSE CHARGED
PLEASE SEE INDICTMENT C1) Petty
’ q Minor
[1 Misdemeanor
f= Felony
Place of offense U.S.C, Citation

Please see Indictment

 

Yosemite National Park

| Name of District Court, and/or Judge/Magistrate Judge Location (City) *
. EDCA

Fresno, CA |

 

 

 

PROCEEDING ‘
Name of Complainant Agency, or Person (& Title, if any) ©

nps ~'SA Cullen Tucker

(1 person is awaiting trial in another Federal or State Court, give name
of court \ ,

(1 this person/proceeding is transferred from another district per
FRCrP [] 20 O 21 O 40. Show District

(C1 this is a reprosecution of charges
previously dismissed which
were dismissed on motion oft SHOW
C] US. At?y © Defense DOCKET NO.

C1 this prosecution relates to a pending
case involving this same defendant

LY

() prior proceedings or appearance(s)

 

before U.S. Magistrate Judge
regarding this defendant were nee
recorded under >|. ,

 

 

 

 

 

Name and Office of Person .
Furnishing Information on Melina Ortiz

THIS FORM | |

Mm US. Atty 0 Other U.S. Agency

Name of Asst. U.S,
Att’y (if assigned)

la FORFEITURE ALLEGATION

| Antonio Pataca

 

 

 

DEFENDANT ~-~— U.S, vs.
D | JACK HAMILTON FELLOWS

 

Address
Birth Male C] Alien
)
Date
" C Female Gf applicable)
| (Optional unless a juvenile)
DEFENDANT

 

 

IS NOT IN CUSTODY
1) fm Has not been arrested, pending outcome of this proceeding

If not detained, give date any prior ‘
summons was served on above charges |
2) 1 Isa Fugitive ,

3) (Is onBail or Release from (show District)

Is IN CUSTODY

4) [1 On this charge

5) (1 Onanother conviction ° ,

6) [] Awaiting trial on other charges } ‘oO Fea’l State
If answer to (6) is “Yes,” show name of institution

 

. If ‘ cry
Has detainer C) Yes sive tat
bestia os No filed | |

Mo. Day -Year
DATEOF |
ARREST | |
Or... if Arresting Agency & Warrant were not Federal
Mo. Day Year

DATE TRANSFERRED

TOUS. CUSTODY |

 

. |

 

(] This report amends AO 257 previously submitted

4

 

 

ADDITIONAL INFORMATION OR COMMENTS

Penalties: See Penalty Slip. Please issue no bail warrant.

 
Case _1:21-mj-07205-JCB. Dacument 3-1. Filed 08/11/21 Page 6 of 6

~" Case 1:21-cr-00201-NONE-SKO*SEALED* Document 1-1 Filed 08/05/21 Page 3 of 3

COUNTS ONE AND TWO:

VIOLATION:

PENALTY:

’ COUNT THREE:

VIOLATION:

PENALTY:

COUNT FOUR:

VIOLATION:

PENALTY:

‘

PENALTY SLIP

JACK HAMILTON FELLOWS

!
18 U.S.C. § 2261(a)(1) - Interstate Domestic Violence

5 years maximum term of imprisonment
$250,000 Fine

3 yrs: supervised release

$100 special assessment

18 U.S.C. § 113(a) (4) - Assault by striking beating, and
wounding

1 year maximum term of imprisonment
$100,000 Fine

1 year supervised release

$25 special assessment

18 U.S.C. § 113(a)(8) - Assault by strangulation

10 years maximum term of imprisonment
$250,000 Fine -

3 yrs. supervised release

$100 special assessment

 

 
